Citation Nr: 1700799	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO. 16-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

(The issues of entitlement to service connection for a lumbar spine disability, bilateral hearing loss, and tinnitus are addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for PTSD.

In June 2013, the Veteran requested reconsideration of the June 2013 rating decision, and the RO confirmed the denial in March 2014. In December 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a Board hearing in April 2016. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file. 

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has taken an expansive view of the claim for service connection for PTSD pursuant to Clemons and re-characterized it as shown on the cover page of this decision. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The claim must be remanded for the AOJ to attempt to verify the Veteran's claimed in-service stressors and to afford the Veteran a new VA examination. 

The Veteran's claimed in-service stressors concern a large wave colliding with the U.S.S. Wainwright and a burn injury inside a boiler room onboard the same vessel in 1967. While the claims file includes a January 2014 Defense Personnel Records Information Retrieval System (DPRIS) reply, it appears that only the records for the U.S.S. Canberra were reviewed for the claimed stressors. Since the wrong vessel's records were reviewed, the AOJ should again attempt to verify the Veteran's claimed in-service stressors onboard the U.S.S. Wainwright.

The claims file includes several instances where the Veteran was diagnosed with psychiatric disorders other than PTSD, including situational stress with anxiety, neurotic depression, and unspecified depressive disorder. However, the February 2014 VA examiner noted that the Veteran's only mental health disorder was PTSD. The record indicates that some of the Veteran's psychiatric symptoms are due to his musculoskeletal disorders, including his service-connected back disability. Thus, the claim must be remanded to afford the Veteran a new VA examination to determine the current diagnosis and etiology of his psychiatric symptoms. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate them with the claims file.

2. Obtain any outstanding VA medical records for the Veteran's acquired psychiatric disorder and associate them with the claims file.

3. After completing the directives above, contact all pertinent military authorities and the Joint Services Records Research Center (JSRRC), as appropriate, to verify the Veteran's alleged stressors of witnessing a burn injury to a fellow crew member in the boiler room while onboard the U.S.S. Wainwright and seeing a large wave colliding with the U.S.S. Wainwright sometime between May 1967 and January 1968. 

Associate with the claims file all records and responses from all pertinent military authorities and the JSRRC. All efforts to obtain records from all pertinent military authorities and the JSRRC should be fully documented. All facilities from which records are requested should provide a negative response if the records are not available. 

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, describe further action to be taken, and give the Veteran and his representative the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014) and 38 C.F.R. § 3.159(c) (2015).

4. After any records pertaining to the claimed in-service stressors have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the February 2014 VA PTSD examination, the March 2014 VA addendum, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether the Veteran currently has any acquired psychiatric disorder other than PTSD. 

THE EXAMINER MUST DISCUSS WHAT SIGNIFICANCE, IF ANY MAY BE ATTACHED TO THE MEDICAL DIAGNOSES OF SITUATIONAL STRESS WITH ANXIETY, NEUROTIC DEPRESSION, AND DEPRESSIVE DISORDER LOCATED IN THE CLAIMS FILE, WHICH ARE NOTED BELOW.

b. Whether the Veteran's current psychiatric disorder, including PTSD and any other currently-diagnosed disorder, if any such disorder is present, began during service or is otherwise related to any incident of service, including the Veteran's claimed in-service stressors of witnessing a burn injury to a fellow crew member in the boiler room while onboard the U.S.S. Wainwright and seeing a large wave colliding with the U.S.S. Wainwright sometime between May 1967 and January 1968. 

c. IF the Veteran has any acquired psychiatric disorder other than PTSD, the examiner should opine whether the Veteran's acquired psychiatric disorder, other than PTSD, was caused or AGGRAVATED by any of his service-connected disabilities. 

IF THE EXAMINER FINDS THAT THE VETERAN'S MUSCULOSKELETAL DISORDER CAUSED OR AGGRAVATED ANY MENTAL DISORDER, THE LAW REQUIRES THAT THE EXAMINER EXPRESS AN OPINION AS TO WHETHER AND TO WHAT EXTENT ANY MILITARY SERVICE-RELATED INCIDENT CAUSED OR WORSENED THE MENTAL DISORDER

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE ABSENCE OF EVIDENCE DOES NOT NECESSARILY EQUATE TO UNFAVORABLE EVIDENCE AND IT CANNOT BE TREATED AS SUBSTANTIVE NEGATIVE EVIDENCE. 

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*November 1966 enlistment examination noting normal psychiatric symptoms. The Veteran indicated that he had symptoms of depression or excessive worry. However, the evaluator indicated that the Veteran was nervous, but not depressed, on entrance into service. 

*January 1968 separation examination noting normal psychiatric symptoms.

*January 2008 private outpatient visit note showing an assessment of situational stress with anxiety and stating that the Veteran's anxiety disorder was diagnosed several months prior. 

*October 2008 private doctor's affidavit showing that the Veteran was diagnosed with neurotic depression on several occasions. 

*March 2009 and July 2009 private progress notes showing assessments of stable neurotic depression. 

*September 2009 private mental status evaluation showing that the Veteran was being treated for depression, which stemmed from an injury he received in October 2008 to his back. The diagnostic impression was depressive disorder due to a general medical condition. 

*Numerous VA mental health group counseling records since 2013 showing present treatment for PTSD, but not discussing its etiology.

*February 2013 VA mental health note in which the Veteran's wife described an incident shortly after the Veteran separated from the Navy. The Veteran contended that his current PTSD was caused by witnessing a "wave that covered the sky" while stationed on a Navy vessel. 

*The Veteran's June 2013 statement and April 2016 Board hearing testimony in which he alleges witnessing a burn injury to a fellow crew member in the boiler room and seeing a large wave colliding with the vessel where he was stationed in 1967. 

*January 2014 DPRIS reply finding no records of the claimed in-service stressors; however, the wrong naval vessel's records were reviewed. 

*February 2014 VA examination finding only a diagnosis of PTSD and indicating that the Veteran's low back pain was relevant to this diagnosis. 

*March 2014 VA addendum medical opinion by a nurse practitioner indicating that is less likely as not that the current diagnosis of PTSD is related to the Veteran's brief military service approximately 45 years prior, or to his complaints of nervousness on the enlistment examination in November 1966. 

*August 2014 VA mental health note showing that the Veteran reported symptoms that were consistent with PTSD and have been present since the 1970s. The Veteran contended that he did not have any previous psychiatric care because he was not aware that he was eligible to receive VA care until 2008. The doctor's impression was that the Veteran had PTSD and an unspecified depressive disorder. 

*April 2016 letter from the Veteran's VA psychologist stating that the Veteran's PTSD "is a direct result of his service to his country," but not providing a rationale for this opinion. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. After undertaking any other appropriate development deemed necessary, readjudicate the acquired psychiatric disorder claim on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

